Exhibit 16.1 [LETTERHEAD OF DAVIDSON & COMPANY LLP] April 5, 2010 Office of the Chief Accountant Securities and Exchange Commission 450 Fifth Street, N.W. Washington, DC USA 20549 Dear Sir and/or Madam: We have read the statements about our firm included under Item 4 in the Form 8-K dated April 5, 2010 of NovaBay Pharmaceuticals Inc. filed with the Securities and Exchange Commission and are in agreement with the statements contained therein. Yours truly, /s/ DAVIDSON & COMPANY LLP DAVIDSON & COMPANY LLP Chartered Accountants
